Name: Commission Regulation (EEC) No 842/90 of 30 March 1990 reintroducing the levying of the customs duties on men's or boys'suits and ensembles, products of category No 16 (order No 40.0160) and women's or girls'suits and ensembles products of category No 74 (order No 40.0740) originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 3 . 4. 90 Official Journal of the European Communities No L 88/23 COMMISSION REGULATION (EEC) No 842/90 of 30 March 1990 reintroducing die levying of the customs duties on men's or boys' suits and ensembles, products of category No 16 (order No 40.0160) and women's or girls' suits and ensembles products of category No 74 (order No 40.0740) originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3897/89 apply women s or girls' suits and ensembles, products of cate ­ gory No 74 (order No 40.0740), originating in Thailand, the relevant ceiling amounts, respectively to 94 000 and 64 000 pieces ; whereas that ceiling was reached on 19 March 1990 by charges of imports into the Community of the products in question originating in Thailand a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; whereas it is appropriate to reintroduce the levying of customs duties for the products in question with regard to Thailand, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 12 thereof, Whereas pursuant to Article 10 of Regulation (EEC) No 3897/89, preferential tariff treatment shall be accorded for each category of products subjected in Annexes I and II to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II, in respect of certain or each of the same Annexes ; whereas Article 1 1 of that Regulation provides that the levying of customs duties may be reintroduced at any time in respect of imports of the products in question as soon as the relevant individual ceilings are reached at Community level ; Whereas, in respect of men's or boys' suits and ensem ­ bles, products of category No 16 (order No 40.0160) and HAS ADOPTED THIS RFfUJT.ATTON ! Article 1 As from 6 April 1990 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3897/89, shall be reintroduced on imports into the Community of the following products, originating in Thailand : Order No Category(unit) CN code Description 40.0160 16 (1 000 pieces) 6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 Men's or boys suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits 40.0740 74 (1 000 pieces) 6104 11 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 2200 6104 23 00 ex 6104 29 00 Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton or man-made fibres, excluding ski suits Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 0 OJ No L 383, 30 . 12. 1989, p. 45. No L 88/24 Official Journal of the European Communities 3 . 4. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1990. For the Commission Christiane SCRIVENER Member of the Commission